                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


 Mbiya Mitchem,                               :
                                              :
                Plaintiff,                    : Case No. 1:18-cv-00426
                                              :
                vs.                           : Judge Michael R. Barrett
                                              :
 Sheriff, Butler County, OH, et al.,          :
                                              :
                Defendants.                   :
                                              :
                                              :


                                          ORDER

       This matter is before the Court on the Magistrate Judge’s Report and

Recommendation (“R&R”), (Doc. 5), and Plaintiff’s objections thereto, (Doc. 6). Plaintiff

did not file his objections within the 14-day deadline. See Fed. R. Civ. P. 72(b)(2); see

also (Doc. 5, PageID 48). However, the Court will liberally interpret his objections to

include a motion for an extension of time to file those objections and grant an extension.

Plaintiff’s objections are, therefore, deemed timely.



                                       I. BACKGROUND

       Plaintiff is a pro se litigant who is currently incarcerated at the United States

Penitentiary Cannan in Pennsylvania. (Doc. 5). He was formerly incarcerated at the

Butler County, Ohio jail. (Id.). Plaintiff filed his Complaint on June 18, 2018. (Doc. 1).

He brings this action under 42 U.S.C. § 1983 for alleged violations of his civil rights.

Specifically, he alleges that he was subjected to unnecessary wanton infliction of pain
and injury, on August 27, 2017 at the Butler County jail, when CO Rucker opened a jail

cell door on his right ring finger which resulted in hospitalization for stiches. (Id.). Plaintiff

brings his claims pursuant to 42 U.S.C. § 1983 and cites the Eighth and Fourteenth

Amendments. (Id.). He relies on facts found in a jail incident report, submitted by CO

Rucker, which states:

       On the above date and location inmate Mitchem [] in cell D-19. During rec
       inmate Mitchem ask if I CO, Rucker 2282 could shut his door so he could
       use the restroom. Due to the intercom button not working. After 15 minutes
       past I saw inmate Mitchem waiving in the cell door window. I CO, Rucker
       open the cell door via control panel which then door opened faster then
       normal and the inmates hand was pinched between the door and wall.
       Inmate Mitchems right hand was bleeding from ring finger. I CO, Rucker
       called for medic over the radio and requested medics to come to D-pod.
       Medics [] responded to D-pod. Medics informed that the inmate will need
       stitches and notified SGT, Grathwal,. The inmate was taken to the hospital.

(Doc. 1, Attachment 1, PageID 13); compare (id.), with (Doc. 1, PageID 6-7).

       On June 20, 2018, the Magistrate Judge issued a Deficiency Order and ordered

Plaintiff to pay the $400 filing and administrative fee or to submit an in forma pauperis

application. (Doc. 2). Plaintiff filed a motion to proceed in forma pauperis, (Doc. 3), which

the Magistrate Judge granted, (Doc. 4). Pursuant to 28 U.S.C. § 1915(e)(2)(B) and

1915A(b)(1), the Magistrate Judge performed a sua sponte review of Plaintiff’s Complaint

to determine if the Complaint, or any portion of it, should be dismissed for frivolousness,

maliciousness, failure to state a claim upon which relief may be granted, or seeking

monetary relief from a defendant who is immune from relief. After that review, the

Magistrate Judge issued the pending R&R which recommends dismissal of Plaintiff’s

Complaint, as the facts included therein fail to state a claim upon which relief can be

granted. (Doc. 5) (relying on Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007)).


                                                2
                                       II. ANLAYSIS

       Under 28 U.S.C. §636(b)(1)(A), determinations made by a Magistrate Judge are

subject to the review of the district court. When a matter is dispositive and the court

receives objections to an R&R, the district court “must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3).    After that review, the district court “may accept, reject, or modify the

recommendation; receive additional information; or return the matter to the magistrate

judge” for further proceedings. Id.

       Turning to Plaintiff’s objections, he contends that his claim is should not be

dismissed because it was timely, he suffered an injury, and the Magistrate Judge

incorrectly characterized his claim as an excessive force claim whereas it is properly

characterized as a personal injury claim under 42 U.S.C. § 1983. (Doc. 6). He also

appears to assert that qualified immunity is not applicable. (Id.).

       With respect to Plaintiff’s objections regarding the timeliness of his claim, the

Magistrate Judge did not find his claim to be untimely or recommend dismissal on that

basis. (Doc. 5). Similarly, the issue of qualified immunity did not weigh in the Magistrate

Judge’s decision to recommend dismissal. (Id.). Finally, to the extent that Plaintiff

believes that the Magistrate Judge incorrectly characterized his claim, (Doc. 6), the Court

disagrees.    A review of the R&R reveals that the Magistrate Judge acknowledged

Plaintiff’s reliance on 42 U.S.C. § 1983, along with the Eighth and Fourteenth

Amendments, and accepted his assertion that he sustained an injury to his right ring

finger, which required hospitalization, when a door that Defendant Rucker opened

pinched Plaintiff’s finger. (Doc. 5). That Magistrate Judge found that Plaintiff’s recitation



                                             3
of the facts fails to reveal that Defendants purposefully, maliciously, or sadistically caused

his right ring finger injury and, consequently, Plaintiff fails to state facts upon which relief

can be granted. (Id.). Stated otherwise, the Magistrate Judge sufficiently explained that

sustaining a physical injury is not sufficient to state his claim; rather, Plaintiff must also

show that Defendants acted purposefully, maliciously, or sadistically. (Id.). The Court

agrees with the Magistrate Judge that Plaintiff’s allegations, and relied upon facts, fail to

do so.



                                      III. CONCLUSION

         In light of the above, it is ORDERED that the Magistrate Judge’s R&R is hereby

ADOPTED, (Doc. 5), and Plaintiff’s complaint is DISMISSED for failure to state a claim

upon which relief may be granted. Accordingly, this case is closed and terminated from

the Court’s docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that for the

foregoing reasons an appeal of this Order would not be taken in good faith and, therefore,

denies Plaintiff leave to appeal in forma pauperis.

         IT IS SO ORDERED.
                                                   /s Michael R. Barrett___________
                                                   Michael R. Barrett, Judge
                                                   United States District Court




                                               4
